     Case 2:19-cv-00579-KJM-CKD Document 16 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY C. BONTEMPS,                              No. 2:19-cv-00579 KJM CKD P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    K. POWELL,
15                       Defendant.
16

17           Pursuant to the Ninth Circuit’s June 25, 2020 order and for the reasons stated in this

18   court’s May 16, 2019 order, IT IS HEREBY RECOMMENDED that plaintiff’s motion to

19   proceed in forma pauperis be denied and plaintiff be ordered to pay the filing fee for this action

20   within 14 days.

21           These findings and recommendations are submitted to the United States District Judge

22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

23   after being served with these findings and recommendations, plaintiff may file written objections

24   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

25   /////

26   /////

27   /////

28   /////
                                                       1
     Case 2:19-cv-00579-KJM-CKD Document 16 Filed 07/23/20 Page 2 of 2

 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 3   1991).

 4   Dated: July 23, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     bont0578.frs
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
